DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REJECTIONS WITHDRAWN
There are no rejections withdrawn.

REJECTIONS REPEATED
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-19 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by D’Souza et al. (US 2011/0313363).
With regard to claims 1 and 15, D’Souza discloses a pharmaceutical container (paragraph [0002]), comprising:  a wall having an inner surface (12 from Fig. 1a); an intermediate layer on the inner surface (15 from Fig. 1a, paragraph [0081]); a lubricating layer on the intermediate layer (19 from Fig. 1a, paragraphs [0082 – 0085]), the intermediate layer adhering the lubricating layer on the inner surface (10, 12, 15, 16 and 19 from Fig. 1a, paragraphs [0015 – 0018]), wherein the lubricating layer is silicone-free (paragraphs [0086 – 0088]).
With regard to claims 5-9, D’Souza herein the lubricating layer is a crosslinked organic film (paragraph [0039]), wherein the crosslinked organic film comprises a material selected from a group consisting of perfluoropolyether (PFPE), perfluorosiloxane, PTFE particles, mineral oil, vegetable oil, animal based oil, synthetic fluid hydrocarbons, fluid fluorinated or chlorinated hydrocarbons, organic esters, fatty acid esters, polyphenylethers, phosphoric acid esters, polyethylene glycol, polyalkylene glycols, polyalphaolefin, polyaromatic hydrocarbon, alkylbenzenes, polyurethanes, squalene, and combinations thereof (paragraphs [0086 – 0088]), wherein the intermediate layer is a crosslinked organic film (paragraph [0058]), wherein the wall comprises a material selected from a group consisting of glass, cycloolefin copolymers (COC), cyclo-olefin polymers (COP), HDPE, MDPE, LDPE, polypropylene, and borosilicate glass (paragraph [0045]).
With regard to claims 1 and 15, D’Souza does not specifically disclose the limitations “a stopper in contact with the lubricating layer, wherein the stopper has a breakaway force with respect to the lubricating layer, wherein the breakaway force does not increase more than 100% within 7 days of storage at 40°C when filled with water” or “a stopper in contact with the lubricating layer, wherein the stopper has a breakaway force with respect to the lubricating layer, wherein the breakaway force is initially greater than 0N and at most 10N and is greater than 0N and at most 15N after 7 days of storage at 40°C when filled with water”.  However, said limitations are inherent in D’Souza because D’Souza discloses the recited structure and materials of the pharmaceutical container as discussed above.
With regard to claims 2-4, 10-14 and 16-19, D’Souza does not specifically disclose applicant’s recited breakaway and sliding force.  However, applicant’s recited breakaway and sliding force are inherent in D’Souza because D’Souza discloses the recited structure and materials of the pharmaceutical container as discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Souza et al. (US 2011/0313363).
With regard to claims 1 and 15, D’Souza discloses a pharmaceutical container (paragraph [0002]), comprising:  a wall having an inner surface (12 from Fig. 1a); an intermediate layer on the inner surface (15 from Fig. 1a, paragraph [0081]); a lubricating layer on the intermediate layer (19 from Fig. 1a, paragraphs [0082 – 0085]), the intermediate layer adhering the lubricating layer on the inner surface (10, 12, 15, 16 and 19 from Fig. 1a, paragraphs [0015 – 0018]), wherein the lubricating layer is silicone-free (paragraphs [0086 – 0088]).
With regard to claims 5-9, D’Souza herein the lubricating layer is a crosslinked organic film (paragraph [0039]), wherein the crosslinked organic film comprises a material selected from a group consisting of perfluoropolyether (PFPE), perfluorosiloxane, PTFE particles, mineral oil, vegetable oil, animal based oil, synthetic fluid hydrocarbons, fluid fluorinated or chlorinated hydrocarbons, organic esters, fatty acid esters, polyphenylethers, phosphoric acid esters, polyethylene glycol, polyalkylene glycols, polyalphaolefin, polyaromatic hydrocarbon, alkylbenzenes, polyurethanes, squalene, and combinations thereof (paragraphs [0086 – 0088]), wherein the intermediate layer is a crosslinked organic film (paragraph [0058]), wherein the wall comprises a material selected from a group consisting of glass, cycloolefin copolymers (COC), cyclo-olefin polymers (COP), HDPE, MDPE, LDPE, polypropylene, and borosilicate glass (paragraph [0045]).
With regard to claims 1 and 15, D’Souza does not specifically disclose the limitations “a stopper in contact with the lubricating layer, wherein the stopper has a breakaway force with respect to the lubricating layer, wherein the breakaway force does not increase more than 100% within 7 days of storage at 40°C when filled with water” or “a stopper in contact with the lubricating layer, wherein the stopper has a breakaway force with respect to the lubricating layer, wherein the breakaway force is initially greater than 0N and at most 10N and is greater than 0N and at most 15N after 7 days of storage at 40°C when filled with water”.  However, said limitations are necessarily present in D’Souza because D’Souza discloses the recited structure and materials of the pharmaceutical container as discussed above.
It would have been obvious to one of ordinary skill in the art to have provided applicant’s recited breakaway force in order to provide improved storage properties to a pharmaceutical container.
With regard to claims 2-4, 10-14 and 16-19, D’Souza does not specifically disclose applicant’s recited breakaway and sliding force.  However, applicant’s recited breakaway and sliding force are necessarily present in D’Souza because D’Souza discloses the recited structure and materials of the pharmaceutical container as discussed above.
It would have been obvious to one of ordinary skill in the art to have provided applicant’s recited breakaway and sliding force in order to provide improved storage properties to a pharmaceutical container.
Claims 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vander Bush et al. (US 7,428,807) in view of D’Souza et al. (US 2011/0313363).
Vander Bush discloses pharmaceutical packaging, comprising a plurality of pharmaceutical containers, such as vials and syringes (Figs. 1 and 6, column 2, lines 23-43, column 3, lines 22-67 and column 13, line 43 through column 16, line 36).
Vander Bush does not disclose the pharmaceutical containers comprising a wall with an inner surface coated with an intermediate layer and a lubricating layer on the intermediate layer, the intermediate layer adhering the lubricating layer to the inner surface; and a stopper in contact with the lubricating layer.
D’Souza discloses the pharmaceutical containers, such as syringes or vials (paragraph [0043]), comprising a wall with an inner surface coated (12 from Fig. 1a) with an intermediate layer (15 from Fig. 1a, paragraph [0081]) and a lubricating layer (19 from Fig. 1a, paragraphs [0082 – 0085]) on the intermediate layer, the intermediate layer adhering the lubricating layer to the inner surface; and a stopper in contact with the lubricating layer 10, 12, 15, 16 and 19 from Fig. 1a, paragraphs [0015 – 0018]) and wherein the lubricating layer is silicone-free (paragraphs [0086 – 0088]) for the purpose of providing good frictional properties and provide a neutral surface that does not adversely affect biological materials and pharmaceutical materials in contact therewith (paragraph [0002]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the pharmaceutical containers comprising a wall with an inner surface coated with an intermediate layer and a lubricating layer on the intermediate layer, the intermediate layer adhering the lubricating layer to the inner surface; and a stopper in contact with the lubricating layer in Vander Bush in order to provide good frictional properties and provide a neutral surface that does not adversely affect biological materials and pharmaceutical materials in contact therewith as taught or suggested by D’Souza.
With regard to claims 20-21, neither reference discloses a breakaway force of the stopper with respect to the lubricating layer, wherein the breakaway force of each of the plurality of pharmaceutical containers is initially greater than 0N and at most 10N and is greater than 0N and at most 15N after 7 days of storage at 40°C when filled with water, wherein the plurality of pharmaceutical containers comprise four pharmaceutical containers or wherein the breakaway force of each of the plurality of pharmaceutical containers 1s greater than 0N and at most 17N after 28 days of storage at 40°C when filled with water.
However, applicant’s recited breakaway force are necessarily present in D’Souza because D’Souza discloses the recited structure and materials of the pharmaceutical container as discussed above.
It would have been obvious to one of ordinary skill in the art to have provided applicant’s recited breakaway and sliding force in order to provide improved storage properties to a pharmaceutical container.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.  16/854,523 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of copending Application No.  16/854,523 encompass the scope of instant claims 1-21.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites that the lubricating layer is silicon free which is now also recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 8/31/22 have been carefully considered but are deemed unpersuasive.
Applicant has argued, “To rely on inherency, the Action must provide a basis in fact and/or technical rationale to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. Inherency requires necessity, not merely a possibility or even a probability. That is, just because it might be possible or likely for the applied art to satisfy a claimed property that does not mean that the applied art necessarily satisfies the property. If the prior art does not necessarily satisfy the claimed property, then inherency has not been established” and “The present specification discloses: ‘Then, electric power in a range from 140 W to 560 W (1 W=1 VA) is supplied by the medium frequency generators at a frequency of 100 kHz, separately at each of the individual electrodes of the plasma chambers, so that a low-pressure glow discharge is ignited and maintained in the plasma chambers. ‘[t]he simultaneous plasma treatment of the fluid films on the surfaces of syringe bodies 25 is performed for a period of 5 seconds. Within this period, the silicone-free lubricating films on the syringe surfaces are cured simultaneously’. (emphasis added) See [0142]. Further, ‘[t]ne test results show that the inventive apparatus 1 enables to produce silicone-free lubricating layers in a process suitable for mass production due to the simultaneous treatment of a plurality of syringe bodies, and that thereby, even with non-siliconized stoppers, breakaway and sliding forces are achieved which meet the requirements for an application of the pharmaceutical primary packaging. In particular, the lubricating layers produced in the multi-position apparatus according to the method of the invention exhibit storage stability in the area of the contact surface to water, which becomes evident from the constant and very low dynamic friction. (emphasis added) See [0148].  D'Souza does not disclose the simultaneous plasma treatment for a period of 5 seconds within which the silicone-free lubricating films on the syringe surfaces are cured simultaneously that results in the claimed breakaway force features. Consequently, the breakaway force features are not necessarily present in D'Souza.  While the Action asserts that D'Souza discloses the recited structure and materials, structure and material alone without the appropriate process do not necessarily result in the claimed breakaway force features or properties. Again, inherency requires necessity, not merely possibility or probability.”
However, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01 (I).  Furthermore, if the composition is physically the same, it must have the same properties (MPEP 2112.01 (II).  D’Souza discloses the recited structure and materials of the pharmaceutical container as discussed in the rejections above.  Claims 1-21 are product claims, not method claims, if there is a structural limitation which results in the recited breakaway force, than applicant should claim the structural limitation.  Applicant’s argument with regards to the plasma treatment is unpersuasive because the manner in which a product is made is not germane to the patentability of a product in a product claim unless the method results in a different structure.
Applicant has argued that, “further, absent knowledge of the claimed breakaway forces from Applicant’s specification, it would not have been obvious to provide the breakaway forces. As it is acknowledged, the claimed breakaway forces are not disclosed by D’Souza. It is submitted that the claimed breakaway forces would not have been predicted or expected from the non-disclosure thereof in D’Souza. Thus, providing the claimed breakaway forces could only be accomplished with impermissible hindsight.”
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  D’Souza specifically discloses the length of time (storage time) that surfaces have been in stationary contact with each other influences breakout and/or breakloose forces and that a lubricant is used to overcome breakout and/or breakloose forces (paragraphs [0012 – 0013]).  Therefore, applicant’s disclosure is not needed to suggest that lubricant’s overcome breakout and/or breakloose forces and that breakout and/or breakloose forces are influenced by the length of time (storage time) that surfaces have been in stationary contact.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
October 11, 2022